Title: XI. Annual Message to Congress, 8 November 1804
From: Jefferson, Thomas
To: Senate and House of Representatives


                  
                     
                        To The Senate and House of Representatives of the US.
                     
                  
                  To a people Fellow Citizens, who sincerely desire the happiness & prosperity of other nations, To those who justly calculate that their own well-being is advanced by that of the nations with which they have intercourse, it will be a satisfaction to observe, that the war, which was lighted up in Europe a little before our last meeting, has not yet extended its flames to other nations, nor been marked by the calamities which sometimes stain the footsteps of war. The irregularities too on the Ocean, which generally harrass the commerce of neutral nations, have, in distant parts, disturbed ours less than on former Occasions. But, in the American seas, they have been greater from peculiar causes; & even within our harbors and Jurisdiction, infringements on the authority of the Laws have been committed which have called for serious attention. The friendly conduct of the governments, from whose Officers & Subjects these acts have proceeded, in other respects, and in places more under their Observation & control, gives us confidence, that our Representations on this subject will have been properly regarded. § While noticing the irregularities committed on the Ocean by others, those on our own part should not be omitted, nor left unprovided for. Complaints have been receiv’d that persons residing within the US, have taken on themselves to arm Merchant vessels & to force a commerce into certain ports & countries in defiance of the laws of those countries. that individuals should undertake to wage private war, independantly of the authority of their country, cannot be permitted in a well orderd society. its tendency to produce aggression on the laws and rights of other nations, & to endanger the peace of our own, is so obvious that I doubt not you will adopt measures for restraining it effectually in future. § Soon after the passage of the act of the last session, authorising the establishment of a district & port of entry on the waters of the Mobile, we learnt that its object was misunderstood on the part of Spain. candid explanations were immediately given, and assurances that, reserving our claims in that quarter as a subject of discussion and arrangement with Spain, no act was meditated in the meantime inconsistent with the peace and friendship existing between the two nations; and that conformably to these intentions would be the execution of the law. That government however had thought proper to suspend the ratification of the convention of 1802. but the explanations, which would reach them soon after, & still more the confirmation of them by the tenor of the instrument establishing the port & district, may reasonably be expected to replace them in the dispositions and views of the whole subject, which originally dictated the convention. § I have the satisfaction to inform you that the objections which had been urged by that government, against the validity of our title to the country of Louisiana, have been withdrawn; its exact limits however still remaining to be settled between us. and to this is to be added, that, having prepared and deliverd the stock created in execution of the convention of paris of April 30th 1803, in consideration of the cession of that country, we have receiv’d from the government of France an acknowledgement in due form of the fulfilment of that stipulation. § With the nations of Europe, in general, our friendship & intercourse are undisturbed; & from the governments of the Belligerent powers especially we continue to receive those friendly manifestations, which are justly due to an honest neutrality, & to such good offices consistent with that as we have opportunities of rendering;
                  § The activity and success of the small force employ’d in the Mediteranean in the early part of the present year, the reinforcement sent into that sea, & the energy of the Officers having command in the several vessels, will I trust, by the sufferings of war, reduce the Barbarians of Tripoli to the desire of peace on proper terms. great injury however ensues, to ourselves as well as to others interested, from the distance to which prizes must be brought for adjudication, & from the impracticability of bringing hither such as are not sea-worthy— § The Bey of Tunis having made requisitions unauthorised by our Treaty, Their rejection has produced from him some expressions of discontent. but to those who expect us to calculate whether a compliance with unjust demands will not cost us less than a war, we must leave as a question of calculation for them also whether to retire from unjust demands will not cost them less than a war. we can do to each other very sensible injuries by war. But the mutual advantages of peace make that the best interest of both. § peace and intercourse with the other powers on the same coast continue on the footing on which they are establishd by Treaty.— § In pursuance of the act providing for the temporary government of Louisiana, the necessary Officers for the territory of Orleans were appointed in due time to commence the exercise of their functions on the 1st day of October. The distance however of some of them & indispensible previous arrangements, may have retarded its commencement, in some of its parts. the form of government thus provided having been consider’d but as temporary, & open to such future improvements as further information of the circumstances of our Brethren there might suggest, it will of course be subject to your consideration. In the district of Louisiana it has been thought best to adopt the division into subordinate Districts which had been establish’d under its former government. these, being five in number, a commanding Officer has been appointed to each, according to the provisions of the law &, so soon as they can be at their stations, that district will also be in its due state of Organisation. in the mean time their places are supplied by the Officers before commanding there; & the functions of the governor & Judges of Indiana having commenced, the government, we presume, is proceeding in its new form. The lead mines in that territory offer so rich a supply of that metal as to merit attention. The report now communicated, will inform you of their state & of the necessity of immediate enquiry into their occupation and Titles. § With the Indian tribes establishd within our newly acquired limits, I have deemed it necessary to open conferences, for the purpose of establishing a good understanding & neighbourly relations between us. so far as we have yet learn’d we have reason to beleive that their dispositions are generally favorable & friendly. and, with these dispositions on their part, we have in our own hands means which cannot fail us for preserving their peace & friendship. by pursuing an uniform course of justice towards them, by aiding them in all the improvements which may better their condition, & especially by establishing a commerce on terms which shall be advantageous to them, & only not losing to us, & so regulated, as that no incendiaries of our own, or any other nation, may be permitted to disturb the natural effects of our just and friendly Offices, we may render ourselves so necessary to their comfort & prosperity, that the protection of our Citizens from their disorderly members will become their interest & their voluntary care. Instead therefore of an augmentation of military force, proportion’d to our extension of frontier, I propose a moderate enlargement of the Capital employ’d in that commerce, as a more effectual, economical, and humane instrument for preserving peace and good neighbourhood with them. § On this side the Missisipi an important relinquishment of native title has been Receiv’d from the Delawares. That Tribe, desiring to extinguish in their people the spirit of hunting, and to convert superfluous lands into the means of improving what they retain, have ceded to us all the country between the Wabash and Ohio, south of, and including the Road from the Rapids towards Vincennes; for which they are to Receive, annuities in animals and implements for agriculture & in other necessaries. This acquisition is important, not only for its extent & fertility, but as, fronting 300 miles on the Ohio, & near half that on the Wabash, the produce of the settled country descending those Rivers, will not longer pass in review of the Indian frontier, but in a small portion; &, with the cession heretofore made by the Kaskaskias, nearly consolidates our possessions north of the Ohio, in a very respectable breadth from Lake Erie to the Missisipi. The Piankishaws, having some claim to the country ceded by the Delawares, it has been thought best to quiet that by fair purchase also. so soon as the Treaties on this subject shall have Receivd their Constitutional sanctions they shall be laid before both houses. § The act of congress of Feb. 28. 1803 for building and employing a number of gun boats is now in a course of execution, to the extent there provided for. The obstacle to Naval enterprise which vessels of this construction offer for our sea port Towns, their utility towards supporting, within our waters, the authority of the Laws, the promptness with which they will be manned by the seamen & militia of the place, in the moment they are wanting, the facility of their assembling from different parts of the coast, to any point where they are required in greater force than ordinary, the economy of their maintenance & preservation from decay, when not in actual service, & the competence of our finances to this defensive provision, without any new burthen, are considerations which will have due weight with Congress in deciding on the expediency of adding to their number, from year to year, as experience shall test their utility, until all our important harbors, by these and auxiliary means, shall be secured against insult and opposition to the Laws—. § No circumstance has arisen since your last session which calls for any augmentation of our regular Military force. should any improvement occur in the Militia system, that will be always seasonable. § Accounts of the Receipts & expenditures of the last year, with estimates for the ensuing one, will, as usual, be laid before you. § The state of our Finances continues to fulfil our expectations. Eleven Millions & an half, Receivd in the course of the last year ending on the 30th of September last, have enabled us, after meeting all the ordinary expences of the year, to pay 3,600,000 Dollars of the principal of the public debt. This paiment, with those of the two preceding years, has extinguished upwards of Twelve millions of principal, & a greater sum of Interest, within that period; &, by a proportionate diminution of Interest, renders already sensible the effect of the growing sum yearly applicable to the discharge of the principal. § It is also ascertain’d that the Revenue accrued during the last year exceeds that of the preceding; and the probable receipts of the ensuing year may safely be relied on as sufficient, with the sum already in the Treasury, to meet all the current demands of the year; to discharge upwards of Three millions and an half of the engagements incurred under the British & French conventions, & to advance, in the further redemption of the funded debt as rapidly as had been contemplated. These, Fellow Citizens, are the principal matters which I have thought it necessary, at this time, to communicate for your consideration & attention. Some others will be laid before you in the course of the session. but, in the discharge of the great duties confided to you by our country, you will take a broader view of the field of Legislation. whether the great interests of agriculture, manufactures, commerce, or navigation, can, within the pale of your constitutional powers, be aided in any of their relations? whether laws are provided in all cases where they are wanting? whether those provided are exactly what they should be? whether any abuses take place in their administration, or in that of the public Revenues? whether the Organisation of the public agents, or of the public force, is perfect in all its parts? In fine whether any thing can be done to advance the general good? are questions within the limits of your functions, which will necessarily occupy your attention. In these & all other matters, which you in your wisdom may propose for the good of our country, you may count with assurance on my hearty cooperation, and faithful execution—
                  
                     
                         Th: Jefferson
                     
                     Nov. 8. 1804.
                  
                  
                     §. these marks denote the divisions of paragraphs.
                  
               